Citation Nr: 0431506	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1998 to November 
1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which, in part, denied service connection for a psychiatric 
disorder, including PTSD and major depressive disorder.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran's pre-existing psychiatric disorder, 
including PTSD and major depressive disorder did not undergo 
an increase in disability during service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting PTSD was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).  

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying38 U.S.C.A. § 5103(a), 
38 C.F.R.§ 3.159 because an initial AOJ adjudication had 
already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in August 2001, prior to 
the October 2001 adjudication of her claim, and she was 
provided with the law and regulations pertaining to VCAA in 
the December 2002 statement of the case.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support her claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

On a Report of Medical History for entrance to military 
service in August 1998, the veteran specifically denied any 
history of suicide attempts, frequent trouble sleeping, 
depression or excessive worry, nervous trouble of any sort, 
or periods of unconsciousness.  On examination at that time, 
the veteran's psychiatric status was normal.  

The service medical records show that the veteran was first 
seen by mental health services in May 1999 complaining of low 
self esteem, poor sleep, loss of interest in usual 
activities, and decreased energy.  Positive findings included 
moderately anxious and dysphoric mood, erratic eye contact, 
difficulty falling and staying asleep, and vivid recollection 
of "weird" dreams but no nightmares.  Her affect was 
congruent and appropriate, there was no evidence of any 
thought or perceptual disorder, no memory problems, and 
attention and concentration were good.  The diagnosis was 
PTSD.  

The veteran was referred to the Urgent Care unit of a private 
hospital by the military base hospital in June 1999.  At that 
time, the veteran reported suicide ideations because of past 
traumatic experiences involving being raped prior to service.  
The veteran reported that she had difficulty dealing with the 
memories of the two rapes and had nightmares of the 
incidents.  She had never been away from home prior to 
entering service and also felt a little homesick.  She was 
fine during boot camp but began to feel steadily worse after 
she was transferred to her new duty station in April 1999.  
She also reported being beaten by her father.  The diagnoses 
included adjustment disorder with mixed anxiety and 
depression, alcohol abuse; rule out PTSD.  

Additional service treatment records show that the veteran 
was seen by mental health services on numerous occasions from 
May to December 1999.  The veteran was started on medications 
and after some adjustments, her symptoms improved.  The 
veteran discussed her two pre-service rapes and her feelings 
over having had an abortion, and her difficult relationship 
with her abusive father and the affect it had on all of her 
other relationships with men.  In August, the veteran 
reported that she had been going out with friends and had no 
suicidal ideations.  The veteran reported that while home on 
leave, she saw two of the men that raped her years before, 
including the man that fathered the baby she aborted.  She 
felt no fear, just disgust, and felt that she could now move 
on.  She said that she grieved over the loss of the baby, but 
after seeing the father she realized that she was happy for 
the first time since the abortion.  

A Medical Evaluation Board Report in August 1999 noted the 
veteran's history of a rape and an abortion when she was 14 
years old, and a second rape by several boys when she was 16 
years old.  Following the second incident, the veteran 
reported that she attempted suicide by overdosing on 
medications, and that she was hospitalized for three days, 
including two days in a psychiatric unit.  The report 
indicated that the onset of PTSD symptoms worsened after 
February 1999; the anniversary of the first rape.  The 
diagnoses included PTSD, major depression, and bulimia 
nervosa.  The stressors included the anniversary of her 
abortion, military service, training and work 
responsibilities.  The Medical Board concluded that the 
veteran was unfit for military service and recommended a 
medical discharge.  

A Physical Evaluation Board in October 1999 found the veteran 
unfit for military service due to PTSD, major depressive 
disorder, and bulimia nervosa which existed prior to service 
and were not aggravated by service.  

VA outpatient records show that the veteran was seen on 
numerous occasions for various maladies, including 
psychiatric problems from February 2001 to February 2002.  

VA psychiatric evaluations by a panel of two psychologists 
were conducted in July 2002.  The psychologists indicated 
that they had reviewed the claims file and included a 
description of the veteran's medical history and current 
clinical findings.  

On the first examination, the veteran reported that she 
joined the service because her childhood was terrible and 
filled with a lot of abuse.  She wanted some structure in her 
life and thought that the service would be a safe place.  She 
described a series of turbulent interpersonal relationships 
in service.  Her basic training instructor "paid excessive 
attention" to her which made her feel uncomfortable, and he 
expressed more direct personal interest in her after she 
graduated and went to AIT school on the same airbase.  
Another female enlisted soldier made intimate advances toward 
her, but she convinced her to stop.  The psychologist noted 
that there were copies of e-mails from these two individuals 
in the file, but that the documents were not reviewed.  The 
veteran also reported that her tech instructor made advances 
toward her on the first day of training and that she went out 
with him because he was in a position to ruin her career, and 
this made her feel afraid.  She said that she "started 
flipping out" and became upset, anxious, and unstable.  
After writing a suicide note and giving it and her 
medications to her roommate (the female that made advances 
toward her), she was subsequently taken by military police to 
the base mental health clinic for evaluation.  She started 
psychiatric counseling on base and was subsequently 
recommended for medical discharge.  During this time, she 
reported that she became personally and sexually involved 
with the Tech Sergeant.  

The veteran also described the two rapes when she was 14 and 
16 years old.  She said that the sexual advances during 
service "triggered something" inside her and reminded her 
of those traumatic experiences.  Currently, the veteran was 
attending college and worked full-time as a bartender for the 
past 2 1/2 years.  She was dating a man for seven months, but 
said that they argued a lot.  She didn't trust him and felt 
jealous and insecure when he was not with her.  She had a 
couple of beers when she went out with friends and binge 
drank about once every eight months.  About three months 
prior to the examination, the veteran reportedly cut both 
wrists (vertically) over a two-week period.  This was around 
the time that she had a miscarriage and deeply missed the man 
who had gotten her pregnant, even though he was physically 
abusive to her.  (She cut her wrists previously in April 
2002.)  After cutting her wrists, she said that she did not 
think about suicide anymore, saying that "the thoughts just 
left me."  

On mental status examination, the veteran was neatly groomed, 
dressed in a sleeveless halter top and slacks.  Her eye 
contact was good and her speech was slightly rapid.  She was 
articulate and surprisingly forthcoming with personal 
information.  She reported nightmares with themes of sexual 
abuse.  When she awakens, it seemed as though the nightmares 
continued.  Her self-esteem was low and she felt disgusted 
when she looked in the mirror.  She started to hide her body 
in ink (tattoos).  She was well oriented, and appeared to 
function in the average to high-average range of 
intelligence.  Her memory and recall were good.  There was no 
evidence of any psychosis, and her abstract thought process 
was unimpaired.  Her judgment in two of three hypothetical 
situations was impulsive, emotional, and disorganized.  Her 
sleep was good with Trazodone and her energy level adequate.  
She was angry most of the time and worked out strenuously in 
a gym six days a week to relieve her tension and anger.  The 
diagnoses included bipolar disorder type II, PTSD by history, 
alcohol abuse, rule out alcohol dependence, and personality 
disorder (primary).  The stressors included ongoing emotional 
instability, difficulty in interpersonal relationships, low 
self-esteem, and distorted body image.  The current Global 
Assessment of Functioning (GAF) score was 40.  

The psychologist commented that inappropriate sexual 
relationships with authorities in the military (if this could 
be confirmed) exacerbated the veteran's psychopathology.  
Furthermore, sexual involvement with subordinates constituted 
sexual abuse regardless of the veteran's prior emotional 
instability.  It was estimated that 50 percent of the veteran 
current psychiatric difficulty could be traced to events 
while she was on active duty and 50 percent would have been 
problematic whether or not she joined the service.  

The second psychological evaluation report included 
significantly more detailed information taken primarily from 
the claims file concerning the veteran's treatment and 
findings during and subsequent to service.  The psychologist 
also noted that there were a large number of e-mails in the 
file from two individuals; a male and a female.  The e-mails 
contained frequent references to each sender's sexual desire 
and fantasies for the veteran, but did not contain any 
unequivocal reference to past sexual behavior between the 
veteran and either third party.  The psychologist discussed 
the various treatment reports and noted the veteran's current 
social and industrial history.  The veteran's subjective 
complaints included difficulty with trust in her 
relationships.  She believed that sexual harassment in 
service caused her to be less trusting and more irritable 
around people today.  When asked why she didn't report the 
harassment during service, she said that she feared it would 
negatively affect her military career.  

The findings on mental status examination were not 
significantly different from the first psychiatric 
examination.  The veteran reported that getting tattoos was a 
way to manage the painful effects when reminded of a 
traumatic memory.  She said that she cherished her body, and 
that the tattoos provide her with some way to celebrate that 
her body was a survivor of abuse.  In describing the 
horizontal scars on the veteran's wrists, the examiner 
commented that they looked more like the delicate cutting 
associated with Borderline Personality Disorder rather than a 
serious suicide attempt.  The veteran reported periodic 
depression, triggered when she encountered intact families 
with young children, and her thoughts turned to her abortion 
and the child she "lost."  She said that her worst bout of 
depression occurred while she was in the service.  The 
examiner noted that the service medical records described the 
veteran's depression during service as an adjustment 
disorder.  The examiner concluded that the veteran met the 
criteria for a diagnosis of PTSD related to the pre-service 
rape and physical abuse as a teenager.  The veteran also met 
the criteria for a diagnosis of alcohol abuse, in partial 
remission, and bulimia nervosa, in partial remission.  The 
alcohol abuse seemed to have pre-dated her first rape, and 
the bulimia was considered secondary to and caused by the 
PTSD.  

The examiner opined that the current diagnosis of bipolar 
affective disorder by the other VA psychologist was based 
mainly on the veteran's self-reported mood swings and not on 
a comprehensive review of the veteran's history and symptoms.  
Consequently, the diagnosis was regarded by the examiner as a 
working diagnostic impression subject to modification and not 
as a definitive diagnosis.  The examiner noted that mood 
swings were also found in patients with PTSD and Borderline 
Personality disorders.  He opined that the diagnoses of PTSD 
and Borderline Personality disorder were better supported by 
the veteran's history and were more than sufficient to 
explain her symptoms of moodiness.  

Given that the veteran denied her psychiatric history when 
she entered military service and other evidence of being an 
unreliable historian, the examiner indicated that it was 
difficulty to offer a firm opinion about whether she met the 
criteria for a diagnosis of Major Depression in service.  
Although there was documentation of four of five needed 
symptoms, the expectation of a persistent negative mood did 
not appear to have been met.  Rather the veteran's depression 
seemed reactive and short-lived during service and throughout 
her life.  Most major depressions involve weeks of sad mood, 
lethargy, and diminished interests.  The evidentiary record 
during service did not convey the sense of prolonged sadness, 
lethargy, and anhedonia.   Rather, the veteran's depression 
seemed more short-lived, reactive, and reversible.  
Similarly, her report on the current examination suggested a 
more reactive and situational depression.  The examiner 
opined that the veteran's presentation was more likely to be 
related to PTSD and personality disorders than to Major 
Depressive disorder.  Such depressive symptoms are found 
among individuals who were abused and sexually assaulted as 
children or teenagers.  Furthermore, it was more likely than 
not, that the veteran's severe depression during service was 
related to her PTSD.  That is, the depression existed prior 
to service.  The diagnoses included alcohol abuse, rule out 
dependence, onset at age 13; PTSD due to physical and sexual 
assault; depressive disorder, not otherwise specified, 
secondary to abuse and PTSD, pre-military onset; and 
Borderline Personality disorder secondary to physical and 
sexual abuse.  

The psychologist commented that whether the pre-existing PTSD 
was exacerbated by service depended on the history and nature 
of her relationship with the (male) individual in the e-mails 
(reportedly the veteran's basic training instructor).  The 
examiner concluded that he found no positive indication of 
harassment in the content of any of the e-mails.  He opined 
that if the veteran was actually harassed by a supervisor in 
service, such harassment would have caused the exacerbation 
of PTSD exhibited during service.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2004 ).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2004).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Analysis

The initial question that the Board must resolve is whether 
the veteran's PTSD and depressive symptoms existed prior to 
service.  The August 1998 enlistment examination and report 
of medical history were negative for any psychiatric 
complaints or abnormalities.  Hence, the veteran is 
considered to have been in sound condition at enlistment.  

This presumption, however, is rebutted by the service medical 
records and the clinical findings by the Physical Evaluation 
Board.  Those records show that the veteran was raped twice 
prior to service, resulting in one pregnancy and an abortion, 
and that she was admitted for psychiatric treatment after a 
failed suicide attempt following the second incident.  

The Board finds that the veteran's admissions, the clinical 
findings in the service medical records, and the report of 
the Physical Evaluation Board clearly and unmistakably show 
that her psychiatric symptoms and PTSD existed prior to entry 
into service.  

Having found that the veteran's psychiatric problems existed 
prior to her entry into military service in December 1998, 
the Board must now determine whether it permanently increased 
in severity during service or that the increase in disability 
was due to the natural progress of the disease.  In doing so, 
the Board must consider all evidence of psychiatric illness, 
including reports of treatment prior to, during, and since 
service.  

In this regard, the Board finds that there is no evidence to 
show that the pre-existing psychiatric disorder underwent an 
increase in disability during service.  The pre-service 
period of psychiatric illness, as described by the veteran, 
was precipitated by a rape and pregnancy at age 14 resulting 
in an abortion, and a second gang rape at age 16.  The 
veteran apparently attempted suicide and was subsequently 
admitted to a psychiatric unit for several days.  

The veteran's in-service psychiatric observation and care was 
initiated by her around the anniversary date of her abortion.  
She was initially voluntarily evaluated at a military medical 
facility for complaints of low self esteem, poor sleep, and 
decreased energy.  A few weeks later, she wrote a suicide 
note and gave it to her roommate then went out for awhile.  
She later explained that she wrote the note after waking from 
a dream but said that she had no intention of killing 
herself.  The clinical treatment records showed that the 
veteran had difficulty dealing with her history of rape, 
abortion, and the neglect of her abusive father.  She made no 
mention of any harassment or of any intimate/sexual 
involvement with other military personnel during any of the 
therapy sessions.  In fact, she made no mention of any 
problems in service other than being a little homesick.  She 
was started on medications and showed improvement, becoming 
more socialable and denying any suicidal ideations.  (8/99 
Svc treatment record).  The veteran was medically discharged 
from service in December 1999.  

The post-service evidence shows that the veteran started 
psychiatric counseling in March 2001, more than a year after 
discharge from service.  At that time, she said that she 
wanted to restart counseling because she was in an abusive 
relationship that reminded her of earlier stresses and caused 
her to question her ability to control and manager her life.  
(See also 5/01 opt record).  She was started on medications 
which helped to alleviate her symptoms.  The record shows 
that the veteran was working and attending college full-time, 
and achieving A's and B's in her courses.  She also had 
several friends with whom she socialized and was in an 
intimate relationship for several months.  

As noted earlier, temporary or intermittent flare-ups of 
symptoms during service is not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  See 
Jensen v. Brown, 19 F.3d 1413, 1416 (1994); Hunt, 1 Vet. App. 
at 297.  

Moreover, the veteran was afforded two VA psychological 
evaluations for the express purpose of determining the 
correct diagnosis and, if possible, date of onset of her 
psychiatric disorder.  The claims file was reviewed by each 
psychologist and a detailed description of the veteran's 
medical history was included in the reports.  As indicated 
earlier, the Board finds that the second of the two 
examinations is more persuasive as it provided more detailed 
information and included both the veteran's narrative history 
and references to specific medical reports.  The examiner 
offered an analysis of various pieces of evidence in the 
record and an assessment of its relevance to the claim.  The 
psychologist also discussed the assessment of Bipolar 
disorder rendered by the first examiner and offered a 
reasonable explanation for discounting that diagnosis.  
Specifically, the examiner found that the diagnosis was based 
largely on the veteran's self-described history of mood 
swings which were inconsistent with the clinical finding in 
the record.  Furthermore, he noted that mood swings were 
often found in patients with PTSD and Borderline Personality 
disorders; the latter diagnosis was also one offered by the 
first examiner.  The examiner concluded that the veteran's 
psychiatric problems were all related to PTSD and Borderline 
Personality disorder due to physical and sexual abuse as a 
teenager.  He also opined that the veteran did not met the 
criteria for a separate diagnosis of Major Depressive 
disorder.  Rather, the depressive disorder was a symptom of 
PTSD.  

The Board notes that while both VA psychologists indicated 
that the veteran's pre-existing psychiatric disorder could 
have been aggravated during service, that conclusion could 
only be reached if the veteran's claims of sexual harassment 
could be confirmed.  The second VA psychologist raised 
questions as to the veteran's credibility and noted that she 
was not a reliable historian.  He also stated unequivocally, 
that there was no indication of harassment in the e-mails 
provided by the veteran.  The Board also has serious 
reservations as to the claims of sexual harassment during 
service.  The Board notes that the veteran has never claimed 
to have had a relationship with her basic training 
instructor, only that he took a special interest in her which 
made her uncomfortable.  Furthermore, in reviewing the e-
mails supplied by the veteran, it is readily apparent that 
she continued to write to the instructor long after she moved 
to a new duty station.  Her continued correspondence with 
someone who triggered symptoms of PTSD, particularly when he 
was no longer in a position to affect her career, is not 
believable.  

For the foregoing reasons, the claim of service connection 
for a psychiatric disorder, including PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



